Petition for rehearing denied December 5, 1933                        ON PETITION FOR REHEARING                             (27 P.2d 1118)
In what might be designated as a second petition for rehearing, counsel for appellants courteously but earnestly criticize the opinion written on the original hearing, affirming the decree of the lower court. This case has received an unusual amount of attention, not only from the writer but from his associates on the bench. After such consideration we are convinced that the findings of the trial judge — who heard and saw the witnesses — are supported by the preponderance of the evidence. Although the evidence shows that the late Ben Selling talked much about "turning his business over" to his old employees — not to just these four plaintiffs — it does not show that he intended to make an absolute gift of this valuable property to them or that he contracted in any manner to turn it over to them. It appears from the evidence that he wished at some time to formulate some charitable plan whereby all his old employees would be enabled to carry on the business and pay for it in a limited way from the earnings. The evidence does not show that negotiations ever reached a point where there was a meeting of the minds. No contract was ever consummated.
The petition for rehearing is denied. *Page 239